DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending.
Claims 1-9, 11-15 and 26-30 are rejected.
Claim 10 is objected.
Claims 11-25 are allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-15,26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. PG Pub. 20190373776) in view of Reece (U.S. PG Pub. 2021/0216852).

As to claim 1, 11 and 26, Gao teaches a remediation system for threshold leaks in a datacenter liquid cooling 2system, comprising: 3a flow controller and a power controller within a power distribution unit (PDU) [0033,0034, 0036  The RMU 202 monitoring sensor readings and determine how to adjust equipment is a leak is present. ] 4the flow controller and the power controller to receive inputs 

Gao teaches most of the claimed invention, but fails to teach that controller has a learning subsystem.  However, this is an obvious variation and is taught by Reece as follows:

As to claims 1, 11, and 26, Reece teaches using AI to train and detect leaks [0012] and fix them [0073].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Reece into the system and methods of Goa. The motivation to combine is that Reece teaches using learning subsystem allows for a system to flexible and scalable [0017].


As to claims 112 and 27 Gao teaches wherein the threshold leak is 12indicative of a first amount of the coolant improperly exiting the datacenter liquid cooling system 13while the at least one computing component is functioning within the normal temperature 14threshold and receiving the coolant[0041, 0054], and wherein a normal leak is distinct from the threshold leak 15because of at least indication of a second amount of the coolant[0054 when the leak is over the threshold rather than under it] , beyond the first amount, that is 16improperly exiting the datacenter liquid cooling system so that the at least one computing 17component is unable to function within the normal temperature threshold and unable to receive 18the coolant to maintain the normal temperature threshold[0056].  

As to claims 193 and 28 Gao teaches further comprising: 20at least one processor to control the flow 21controller and the power controller using the inputs[0054, 0056], a first input of the inputs to cause shutdown 22of the at least one computing component and a second input of the inputs to cause shutoff of the 23coolant [0054, 0056].  

As to claims 244 12 and 29 Gao teaches further comprising: 25the at least one processor to enable a load transfer subsystem to transfer load 26associated with the at least one computing component prior to the shutdown of the at least one 27computing component, the load transferred to at least one second computing component 28receiving the coolant or receiving a second coolant that is unaffected by the threshold leak [ 0056 the work load is reduced in a server.  Naturally that load needs to go to an active server].  

119\\NORTHCA - 1R2674/011701 - 2785119 v25, 13 and 30 As to claim 5, 13, and 30 Gao teaches further comprising: 30 at least one processor to determine that the 31threshold leak of the coolant has occurred by determining that the a pressure, a flow rate, or a 32temperature of the coolant to or from the at least one computing component is outside a normal 33threshold of the determined range and is within a pre-alarm range defined by at least an alarm 34threshold at which the at least one computing component is no longer functioning within the 35normal temperature threshold and is no longer receiving the coolant to maintain the normal 36temperature threshold [0050]. 

Claims 6 and 7 appears to be adding another controller that does the same functionality as the RMU of Gao.  Or this can also be interpreted as a second rack (110 in figure 1). Claim 6 

As to claim 528 Gao teaches further comprising: 53the learning subsystem associated with at least one processor to evaluate the at 54least one parameter associated with the datacenter liquid cooling system using a moving range 55comprising the determined range, the moving range representing parameter values for the at least 56one parameter[0034], the parameter values within a threshold value for the at least one parameter at 57which the at least one computing component is functioning within a normal temperature 58threshold and receiving the coolant; and 120 \\NORTHCA - 1R2674/011701 - 2785119 v2 provide a first input of the inputs to the power controller  to cause the at least one computing component to change the power state to reduce reliance on 61the coolant and to provide a second input of the inputs to the flow controller to cause the change 62of the flow of the coolant to the at least one computing component[0019, 0054].  

As to claim 639 Gao teaches wherein the at least one parameter 64comprises one or more of: 65temperature of the coolant; 66temperature of the at least one computing component or a first area comprising 67the at least one computing component; 68temperature of tubing carrying the coolant: 69humidity or relative humidity of the first area or of a second area that comprises 70the flow controller; 71flow rate of the coolant to the first area; 72flow rate of the coolant from the first area; 73a proportional cooling response to power drawn by the at least one computing 74component; and 75fluid leak rate of the coolant [0050].  

As to claim 10914 Gao teaches further comprising: 110an instruction output to communicate the inputs to the flow controller and to the 111power controller from the learning subsystem [0056].  
As to claim 11215 Gao teaches further comprising: 113the at least one logic unit adapted to receive a parameter value from a parameter 114sensor associated with the datacenter liquid cooling system and to receive function information 115from a function sensor of the at least one computing device, and adapted to facilitate the change 116of the power state and the change of the flow of the coolant[0041, 0056].  

Allowable Subject Matter
Claim 16-25 allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record Gao (U.S. PG Pub. 2019/0373776) does not teach or suggest alone of in combination train one or more neural network having hidden layers of  neurons to evaluate parameter values associated with the at least one parameter of the liquid 120cooling system, the evaluation performed using the parameter valves and using prior associated 121flow rates for a coolant and prior associated power states for at least one computing component, 122the evaluation to determine a moving range for the at least one parameter that is outside a normal 123threshold and that is indicative of a threshold leak of the coolant has occurred, the threshold leak 124associated with the at least one computing component functioning within a normal temperature 125threshold and receiving the coolant, and the one or more neural network to provide outputs 126associated with a first change in a power state for the at least one computing component to 127reduce reliance on the coolant and associated with a second change to a flow of the coolant to the 128at least one computing component, in combination with other elements in the claims. Claim 21 has similar limitation and is allowed for similar reasons.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 is objected to for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duan teaches detecting a leak based on coolant flow.
Suzuki teaches leak detection base on mechanical learning. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119